                                                                                                       E-FILED
                                                                  Thursday, 03 September, 2020 12:00:23 PM
                                                                                Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


MAVIDEA TECHNOLOGY GROUP,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 20-cv-1139-JES-JEH
                                              )
JAMIE WARMBIR; CHARLOTTE                      )
WARMBIR; and WARMBIR IT                       )
SOLUTIONS, LLC,                               )
                                              )
                       Defendants.            )


                       TEMPORARY RESTRAINING ORDER
       For the reasons set forth in the accompanying Order and Opinion entered in this date, the

Court finds Plaintiff, Mavidea, will suffer irreparable harm in the absence of a temporary

restraining order, this Order is the only adequate remedy to prevent continued harm to Plaintiff

until a preliminary injunction hearing may be held, and the public interest is served by the

issuance of this Order. Accordingly, it is hereby ordered that:

   1. A constructive trust shall be implemented for any funds received for work performed on

       behalf of 1) any customer who was a customer of Mavidea’s IT Department on February

       14, 2020 and/or 2) any of the 11 qualified prospective customers Warmbir was actively

       trying to acquire while at Mavidea in the year previous to his departure on February 14,

       2020. Such funds shall be placed in the trust account of the Defendants’ attorney until

       further order of the Court.

   2. Defendants shall return any and all intangible property of Plaintiff’s to Plaintiff’s attorney

       within seven (7) days of this Order and shall destroy any remaining copies, electronic or

       otherwise.


                                                  1
   3. Defendant shall transfer the phone numbers that he took from Mavidea on February 14,

       2020 back to Mavidea by September 4, 2020.

This TRO shall become effective immediately upon its entry, and shall remain in effect until

October 20, 2020, or until a hearing may be held on Plaintiff’s Motion for Preliminary

Injunction, or by further order of the Court, whichever is earlier.



IT IS SO ORDERED.



               Signed on this 3rd day of September, 2020.

                                              s/ James E. Shadid
                                              James E. Shadid
                                              United States District Judge




                                                  2
